Title: To George Washington from William Preston, 15 August 1774
From: Preston, William
To: Washington, George



Dear sir
Smithfield August 15th 1774.

Mr Thomas Hog who brought the Platts of Your Land on Cole River from Capt. Floyd in April last with two other Men has never since been heard of, so that there is no Doubt of their being killed or taken, but I fear the former is the Case. Capt. Floyd with three others came in last Saturday. The other Surveyors with a Party of Men are still out but there is some Reason to hope they are safe.
Mr Floyd at my Request immediately made out your Plan which I have Recorded & takes this Opportunity to Send it to Colo. Fielding Lewis either to be forwarded to you or sent to Town as you choose. I had no Opporty to send it directly down, otherwise I should have done it & sent the Patent Fee & had it put in at once.

The Bearer Mr Nash lives in Faquier but he has given me his Positive Promise that he will send the Letter immediately to Fredericksburg.
We are greatly harrased in this Country by the Enemy. A Small Party got in about ten Days ago & killed 5 Persons mostly Children & took three Prisoners, about 15 Miles from this Place; which is greatly Exposed. I began yesterday to build a Fort about my House for the Defence of my Family. I am with great Esteem Dr sir your most Obedt & very hble Servt

Wm Preston

